AunTIN        11.   TEXAS




                                 October    30, 1953


Mr. Waiter Cousins, Jr.               Opinion No. S- 111
,Sec.retary, Texas State
 Board of Pharmacy                    Re:      Necessity’that  the word
 5 10 Inter~urban Bldg.                        “Pharmacy”     appear at
~Dallas , Texas                                front of store in which
                                               a registered   pharmacist
Dear Mr. Cousins:                              is employed.

             In your recent request for an opinion from this of-
fice, you asked for an interpretation of Section 15 of Article
4542a, Vernon’s Civil Statutes. Sec~tion 15 reads:

              “In all stores in which a registered phar-
       macist is co,utinuously employed, and where the
       provisions of this Act have been fully complied
      with, there shall be displayed in a prominent
      place in or 02 the front of said store the word
      ‘pharmacy’.

            In substance, you ask if the word pharmacy should
appear in or on the front of said store in lieu of appearing some-
where in the interior of the store.

              “In* and *on” as used in Section15 in the phrase ‘in
or on the front” are prepositions     modified by their object, the
word ‘front.”     This prepositional  phrase in turn is modified by
the prepositional    phrase “of said store.”   ‘In” and -on”, as used
in Section 15, are joined by the co-ordinate      conjunction *or.”
When two such words are so joined, it means that either the one
or the other may be applied to the situation, in this case, the pre-
positional object “front.”    Omitting for the present the word ‘on”
as used in Section 15 and concerning ourselves with the word *in”
as used in Section 15, the phrase in controversy       in Section 15 will
read “there shall be displayed in a promicent place in 0 . . the
front of said store the word ‘pharmacy’.         Said phrase is too clear
to admit of further construction.     Obviously, in the front of the
store means in clear, unencumbered view to persons approaching
the store in question from the front. Should the- preposition “on”
be used in the phrase “ther,e shall be displayed in a prominent
place . . . on the front of said store the word pharmacy” the word
Hon. Walter     Cousins,   Jr., page 2 (S-l 11)



pharmacy would clearly apply to an attachment on the front visible
to all entering the store or building from the front.


                                  SUMMARY

              The phrase, “There shall be displayed in a
       prominent place in or on the front of said store the
       word ‘Pharmacy’,”     as used in Article 4542a, Sec-
       tion 15, V.C.S., means that the word “Pharmacy”.
       shall be displayed so as to be visible to people en-
       t,ering from the front of said store while they are
       in front of said store, and does not mean tha,t the
       word “Pharmacy*      shall be displayed in s,ome in-
       terior location of the store.

                                     Yours very truly,

                                  JOHN BEN SHEPPERD
                                    Attorney General




                                    MiIton Richardson
                                          Assistant

APPROVED:

V. F. Taylor    (Acting)
State Affairs   Division

Willis E. Gresham
Reviewer

Dean J. Capp
Reviewer

Robert S. Trotti
First Assistant